DETAILED ACTION
In response to communications filed 10/07/2020.
Claims 2, 5-9, 11, 13, 14, 19, 22, 23, 25, 26, 28, 30-32, 38 and 40-76 are canceled.
Claims 1, 3, 4, 10, 12, 15-18, 20, 21, 24, 27, 29, 33-37 and 39 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to.  Line 5 of the abstract should be amended to recite “that is expected access to a satellite equipment…”  See MPEP § 608.01(b).

Claim Objections
Claims 1, 10, 12, 16, 29, 34 and 39 are objected to because of the following informalities:  
Line 5 of claim 1 should be amended to recite “the satellite equipment…” to properly refer back to the first instance of the satellite equipment.
Line 5 of claim 10 should similarly be amended to recite “the satellite equipment…”

Line 4 of claim 16 should similarly be amended to recite “the satellite equipment…”
Line 3 of claim 29 should similarly be amended to recite “the satellite equipment…”
Line 3 of claim 34 should similarly be amended to recite “the satellite equipment…”
Line 5 of claim 39 should similarly be amended to recite “the satellite equipment…”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3, 4, 10, 12, 15-18, 20, 21, 24, 27, 29, 33-37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purkayastha et al. (US 2017/0230104 A1).

Regarding Claim 1, Purkayastha teaches An electronic equipment (Purkayastha: paragraphs 0133, 0151 & Fig. 8, network access controller (NAC) in the ground network (GN)), comprising processing circuitry configured to:
receive, from a user equipment (Purkayastha: paragraph 0149-0151 & Fig. 8, user terminal (UT); see also paragraphs 0080-0082 & Figs. 1 and 4), a random access request message (Purkayastha: paragraphs 0133, 0151 & Fig. 8, request message sent from UT to network access controller (NAC) in the ground network (GN)) of desiring to access a satellite equipment (Purkayastha: paragraph 0152 & 0155, indication of satellite to serve the UT); and
send a time advance between the user equipment and a satellite equipment to be accessed (Purkayastha: paragraph 0139, information includes start times for a set of satellites, where each particular start time indicates when the UT may handoff to the corresponding satellite), to the user equipment (Purkayastha: paragraph 0152 & Fig. 8, response message including this satellite information to the UT), in response to the random access request message (Purkayastha: paragraph 0151 & Fig. 8, sending response message in response the request message).

Regarding Claim 3, Purkayastha teaches the respective claim(s) as presented above and further teaches use, as the time advance between the user equipment and the satellite equipment to be accessed, a time advance between the electronic equipment and the satellite equipment to be accessed (Purkayastha: paragraph 0139, information includes start times for a set of satellites, where each particular start time indicates when the UT may handoff to the corresponding satellite),.

Regarding Claim 4, Purkayastha teaches the respective claim(s) as presented above and further teaches receive, from the satellite equipment to be accessed, the time advance between the electronic equipment and the satellite equipment to be accessed (Purkayastha: paragraph 0139, information includes start times for a set of satellites, where each particular start time indicates when the UT may handoff to the corresponding satellite).

Regarding Claim 10, Purkayastha teaches the respective claim(s) as presented above and further teaches receive, from the user equipment, information related to a communication demand (Purkayastha: paragraph 0234, determine satellite based on measured channel conditions);
select the satellite equipment that the user equipment is to access according to the information related to the communication demand (Purkayastha: paragraph 0234, generate new satellite based on measurement report); and
send information on a satellite equipment that the user equipment is to access, to the user equipment (Purkayastha: paragraph 0234, determine when to transition to the next cell/beam and/or satellite and where to transition (e.g., which cell/beam, which frequency, which satellite).

Regarding Claim 12, Purkayastha teaches the respective claim(s) as presented above and further teaches send, to the user equipment, switching instruction information representing switching a satellite equipment currently accessed by the user equipment to another satellite equipment (Purkayastha: paragraph 0155, handoff to a new or next satellite in list).

Regarding Claim 15, Purkayastha teaches the respective claim(s) as presented above and further teaches receive, from the user equipment, channel quality information between the user equipment and each of a plurality of satellite equipments (Purkayastha: paragraph 0232, requesting a channel quality indicator from the UT); and
determine, according to the channel quality information between the user equipment and each of the plurality of satellite equipments, the another satellite equipment to which the user equipment is to switch (Purkayastha: paragraph 0232, UT may use the ephemeris information to synchronize with the second satellite).

Regarding Claim 16, Purkayastha teaches the respective claim(s) as presented above and further teaches receive buffer status report information from the user equipment and send the buffer status report information to a satellite equipment currently accessed by the user equipment (Purkayastha: paragraph 0345, buffer status reporting (BSR)); and
receive uplink resource information for the user equipment from the satellite equipment currently accessed by the user equipment and send the uplink resource information to the user equipment (Purkayastha: paragraph 0232 & Fig. 11, UT  and the target NAC may then exchange connection signaling).

Regarding Claim 17, Purkayastha teaches the respective claim(s) as presented above and further teaches merge buffer status report information of a plurality of user equipments currently accessing the same satellite equipment and send the merged information to the satellite equipment currently accessed (Purkayastha: paragraph 0229 & Fig. 11, synchronizing the queues  (e.g., packet traffic queues) between the NACs).

Regarding Claim 18, Purkayastha teaches the respective claim(s) as presented above and further teaches receive, from the satellite equipment currently accessed by the user equipment, merged uplink resource information for a plurality of user equipments (Purkayastha: paragraph 0232 & Fig. 11, UT and the target NAC may then exchange connection signaling); and
determine, according to the merged uplink resource information, uplink resource information for each of the plurality of user equipments (Purkayastha: paragraph 0232 & connection signal between UT and target NAC).

Regarding Claim 20, Purkayastha teaches the respective claim(s) as presented above and further teaches send the uplink resource information by time resources different from those used by the satellite equipment currently accessed or by frequency resources different from those used by the satellite equipment currently accessed (Purkayastha: paragraph 0155, carrier frequency at which the next satellite cell (e.g., the cell of the next satellite that will be serving the UT) will be transmitting may also be sent to the UT).

Regarding Claim 21, Purkayastha teaches the respective claim(s) as presented above and further teaches use uplink transmission power information for uplink transmission between the electronic equipment and the satellite equipment currently accessed by the user equipment, as the uplink transmission power information for the user equipment (Purkayastha: paragraph 0345, reference signal power and power control); and
send uplink transmission power information to the user equipment before each uplink transmission of the user equipment (Purkayastha: paragraph 0345, p-Max (used to limit UTs' RL transmission power in the cell).

Regarding Claim 24, Purkayastha teaches the respective claim(s) as presented above and further teaches receive, from the satellite equipment currently accessed by the user equipment, the uplink transmission power information for the electronic equipment (Purkayastha: paragraph 0345, reference signal power and power control); or
calculate, according to a position of the satellite equipment currently accessed or current time information, the uplink transmission power information for the electronic equipment (Purkayastha: paragraph 0345, p-Max (used to limit UTs' RL transmission power in the cell)).

Regarding Claim 27, Purkayastha teaches the respective claim(s) as presented above and further teaches send the uplink transmission power information by time resources different from those used by the satellite equipment currently accessed by the user equipment or by frequency resources different from those used by the satellite equipment currently accessed by the user equipment (Purkayastha: paragraph 0155, carrier frequency at which the next satellite cell (e.g., the cell of the next satellite that will be serving the UT) will be transmitting may also be sent to the UT).

Regarding Claim 29, Purkayastha teaches A user equipment (Purkayastha: paragraph 0149-0151 & Fig. 8, user terminal (UT); see also paragraphs 0080-0082 & Figs. 1 and 4), comprising processing circuitry configured to:
send, to a network side equipment (Purkayastha: paragraphs 0133, 0151 & Fig. 8, network access controller (NAC) in the ground network (GN)), a random access request message (Purkayastha: paragraphs 0133, 0151 & Fig. 8, request message sent from UT to network access controller (NAC) in the ground network (GN)) of desiring to access a satellite equipment (Purkayastha: paragraph 0152 & 0155, indication of satellite to serve the UT); and
receive, from the network side equipment (Purkayastha: paragraph 0152 & Fig. 8, response message including this satellite information to the UT), a time advance between the user equipment and a satellite equipment that the user equipment is to access (Purkayastha: paragraph 0139, information includes start times for a set .

Regarding Claim 33, Purkayastha teaches the respective claim(s) as presented above and further teaches send, to the network side equipment, information related to a communication demand (Purkayastha: paragraph 0234, determine satellite based on measured channel conditions); and
receive, from the satellite equipment that the user equipment is to access or the network side equipment, information on the satellite equipment that the user equipment is to access (Purkayastha: paragraph 0234, determine when to transition to the next cell/beam and/or satellite and where to transition (e.g., which cell/beam, which frequency, which satellite).

Regarding Claim 34, Purkayastha teaches the respective claim(s) as presented above and further teaches receive, from a satellite equipment currently accessed by the user equipment or the network side equipment, switching instruction information representing switching the satellite equipment currently accessed to another satellite equipment (Purkayastha: paragraph 0155, handoff to a new or next satellite in list).

Regarding Claim 35, Purkayastha teaches the respective claim(s) as presented above and further teaches send channel quality information between the user equipment and each of a plurality of satellite equipments to the network side equipment, for the satellite equipment currently accessed or the network side equipment (Purkayastha: paragraph 0232, requesting a channel quality indicator from the UT) to determine the another satellite equipment to which the user equipment is to switch according to the channel quality information between the user equipment and each of the plurality of satellite equipment (Purkayastha: paragraph 0232, UT  may use the ephemeris information to synchronize with the second satellite).

Regarding Claim 36, Purkayastha teaches the respective claim(s) as presented above and further teaches send buffer status report information to the network side equipment (Purkayastha: paragraph 0345, buffer status reporting (BSR)); and
receive uplink resource information for the user equipment from a satellite equipment currently accessed by the user equipment or the network side equipment (Purkayastha: paragraph 0232 & Fig. 11, UT and the target NAC may then exchange connection signaling).

Regarding Claim 37, Purkayastha teaches the respective claim(s) as presented above and further teaches receive uplink transmission power information from the network side equipment before each uplink transmission of the user equipment (Purkayastha: paragraph 0345, reference signal power and power control).

Regarding Claim 39, Purkayastha teaches A wireless communication method performed by an electronic equipment (Purkayastha: paragraphs 0133, , comprising:
receiving, from a user equipment (Purkayastha: paragraph 0149-0151 & Fig. 8, user terminal (UT); see also paragraphs 0080-0082 & Figs. 1 and 4), a random access request message (Purkayastha: paragraphs 0133, 0151 & Fig. 8, request message sent from UT to network access controller (NAC) in the ground network (GN)) of desiring to access a satellite equipment (Purkayastha: paragraph 0152 & 0155, indication of satellite to serve the UT); and
sending a time advance between the user equipment and a satellite equipment to be accessed (Purkayastha: paragraph 0139, information includes start times for a set of satellites, where each particular start time indicates when the UT may handoff to the corresponding satellite) to the user equipment (Purkayastha: paragraph 0152 & Fig. 8, response message including this satellite information to the UT), in response to the random access request message (Purkayastha: paragraph 0151 & Fig. 8, sending response message in response the request message).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Phuyal et al. (US 2018/0324869 A1) teaches transmitting a timing advance in a RAR message for uplink early data transmission (paragraph 0073).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/            Examiner, Art Unit 2468                                                                                                                                                                                            

/KHALED M KASSIM/           Primary Examiner, Art Unit 2468